Citation Nr: 0917948	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than November 13, 
1989, for the award of service connection for schizophrenia, 
based on clear and unmistakable error (CUE) in a February 
1979 rating decision which severed service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Eldon Nygaard, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to April 
1970, and from November 1974 to March 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

A hearing at the RO was held in June 2008 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

At the hearing, the appellant indicated that he wished to 
withdraw his appeal of the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for sciatic nerve 
damage.  Accordingly, the Board finds that such issue is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the appellant indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2008).

In August 2008, the appellant filed a motion to advance this 
case on the docket.  Later that month, the Board denied the 
motion, finding that sufficient cause had not been shown.  
See 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

The Board notes that the issue certified to the Board on 
appeal was characterized as entitlement to an effective date 
earlier than November 13, 1989, for the award of service 
connection for schizophrenia.  As set forth in more detail 
below, however, at the June 2008 Board hearing, the 
appellant's attorney clarified that the effective date claim 
was based on a theory of clear and unmistakable error in a 
February 1979 rating decision which severed service 
connection for schizophrenia.  

A review of the record indicates that the RO has not yet 
expressly considered this theory of entitlement to an earlier 
effective date.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In light of the favorable decision below, the 
Board finds that no prejudice has resulted from its 
consideration of the CUE matter in the first instance.  Thus, 
the Board has recharacterized the issue as set forth on the 
cover page of this decision.  


FINDINGS OF FACT

1.  In a February 1979 rating decision, the RO severed 
service connection for schizophrenia.

2.  The February 1979 rating decision contained undebatable 
errors of law which, had they not been made, would have led 
to a materially different outcome.


CONCLUSION OF LAW

The February 1979 rating decision was clearly and 
unmistakably erroneous in severing service connection for 
schizophrenia and revision is therefore warranted.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a matter of law, the VCAA is not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc); see also Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (regarding CUE claim as to a prior final RO decision).  
In any event, in light of the favorable decision below, the 
Board finds that no further notification or development 
action is required.  Neither the appellant nor his attorney 
has argued otherwise.


Background

Service treatment records pertaining to the appellant's first 
period of active service show that at his May 1969 military 
enlistment medical examination, no psychiatric abnormalities 
were identified on clinical evaluation.  On a report of 
medical history, the appellant denied a history of 
psychiatric symptoms such as depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort.  

In-service treatment records show that in January 1970, the 
appellant was admitted to the hospital from the stockade, 
reporting that he had been experiencing hallucinations and 
"the shakes" since taking LSD approximately two months 
prior.  The assessment was "shakes" from possible LSD or 
various other drugs.  On follow-up examination three days 
later, the appellant reported that he was feeling tense and 
detached from reality, with continued hallucinations.  The 
impression was "flashbacks" from LSD.  Three days later, 
the appellant was again brought from the stockade with 
symptoms of hallucinations and hyperventilation.  It was 
noted that he was not responding rationally and he was 
treated with Thorazine.  The following day, he was again seen 
in the emergency room with "alleged LSD flashbacks."  It 
was noted that the appellant believed he was in a dog pound.  
He was again treated with Thorazine.  The diagnosis was 
anxiety reaction - hyperventilation.  The appellant was 
returned to the stockade.  

In March 1970, the appellant was hospitalized secondary to 
difficulty controlling his thoughts.  It was noted that he 
had been AWOL four times in the last four months and had last 
been exposed to LSD in November 1969.  A psychiatric 
evaluation was performed later that month.  The diagnosis was 
severe, chronic inadequate personality, manifested by faulty 
judgment, poor motivation, noncommittment to productive 
goals, resentment towards authority, a tendency to go AWOL 
when stress arises, an incapacity to respond to 
rehabilitative efforts, and abuse of drugs and alcohol.  The 
examining psychiatrist concluded that the appellant had no 
mental defects sufficient to warrant separation through 
medical channels, but recommended administrative separation 
due to unsuitability.  

At the appellant's March 1970 military separation medical 
examination, no psychiatric abnormalities were identified.  
On a report of medical history, the appellant did not 
complete the portion of the questionnaire regarding 
psychiatric symptoms.  

Service treatment records pertaining to the appellant's 
second period of active service show that at his November 
1974 military enlistment medical examination, no psychiatric 
abnormalities were identified on clinical evaluation.  On a 
report of medical history, the appellant denied a history of 
symptoms such as depression or excessive worry, loss of 
memory or amnesia, and nervous trouble of any sort.  He 
further claimed that he had never been treated for a mental 
condition, had never been a patient in a hospital, had never 
consulted or treated by a physician in the last five years 
for other than a minor illness, and had never been discharged 
from military service because of physical, mental or other 
reasons.  

In-service treatment records include a November 1977 Medical 
Board Report noting that the appellant had been hospitalized 
after three years of active service with symptoms of 
confusion, difficulty concentrating, and emotional 
instability.  By way of history, it was noted that the 
appellant had joined the Marine Corps in November 1974, 
without informing them that he had received an administrative 
discharge from the Army in 1969 for unsuitability after only 
four months of service.  After his discharge from the Army, 
he reportedly worked as a carpenter on odd jobs before 
enlisting in the Marine Corps for job security.  In June 
1975, however, the appellant's spouse left him, taking their 
newborn daughter.  The appellant was reportedly unable to 
cope with this stress and went AWOL for which he was court 
martialed.  He continued to be emotionally unstable and again 
went AWOL in February 1976, confused about the meaning of 
life and convinced that he had been bewitched by women.  In 
October 1977, he became acutely delusional, believing that he 
had died and been reborn.  He turned himself in to military 
authorities and was hospitalized.  After a period of 
observation and evaluation, a conference of staff 
psychiatrists reviewed the available records and agreed that 
the appellant was unfit for further military service.  Their 
conclusion was that the appellant had schizophrenia, paranoid 
type, acute, severe, unchanged, did not exist prior to entry.  
The precipitating stress was noted to be routine military 
service.  The Medical Board indicated that it "agrees with 
the above findings and diagnosis and is of the opinion that 
the member is unfit for further military service as a result 
of physical disability and that the physical disability did 
not exist prior to his entering the service and is therefore 
considered to have incurred in or aggravated by a period of 
active military duty."  The Medical Board recommended that 
the appellant be transferred to the VA facility nearest to 
his home and that his case be referred to the Central 
Physical Evaluation Board.  

In March 1978, the appellant was transferred to a VA facility 
for treatment during the transitional period from active duty 
to civilian life.  It was noted that he had been hospitalized 
at a military facility since October 1977 for schizophrenia.  
On admission to the VA facility, the appellant reported that 
he was now feeling better and expected to be discharged from 
the Marines in several weeks.  He indicated that he hoped to 
marry his girlfriend and get a job.  The diagnosis on 
discharge the following week was acute schizophrenic episode, 
in remission.  He was referred to the outpatient mental 
hygiene clinic for follow-up treatment and continued 
medication.  

In March 1978, the appellant submitted an application for VA 
compensation benefits, seeking service connection for 
schizophrenia.  

After reviewing the service treatment records discussed 
above, in a September 1978 rating decision, the RO granted 
service connection for schizophrenia and assigned an initial 
30 percent disability rating, effective March 29, 1978, the 
day following the date of the appellant's separation from 
active service.  

Later that month, the RO received additional service 
treatment records pertaining to the appellant, including a 
February 1978 Central Physical Evaluation Board document 
entitled "Notification to Member of Recommended Findings."  
The document indicated that the appellant had been determined 
to be unfit for military service due to severe, acute 
paranoid schizophrenia, which had existed prior to entry and 
had not been aggravated during service.  

After reviewing the additional evidence, in an October 1978 
rating decision, the RO proposed to sever service connection 
for the appellant's schizophrenia.  The RO found that the 
September 1978 rating decision had been clearly and 
unmistakably erroneous in granting service connection for 
schizophrenia.  The RO noted that the "veteran's psychiatric 
disorder has been diagnosed variously but regardless of 
classification the evidence shows that it existed prior to 
service" and there was "no evidence of any permanent 
aggravation of the condition existing prior to service while 
the veteran was on active duty."  

In a November 1978 letter, the RO notified the appellant of 
the proposed action.  He was advised that he could submit 
evidence tending to show that the proposed severance should 
not be made within 60 days.  The appellant did not reply or 
submit any additional evidence.

In a February 1979 rating decision, the RO severed service 
connection for schizophrenia, finding that the condition had 
existed prior to service and that there was no evidence of 
any persistent increase in the chronic level of disability 
which existed prior to service.  The appellant was notified 
of the RO's decision and his appellate rights in a February 
1979 letter, but he did not appeal.

The appellant thereafter unsuccessfully sought reopening of 
his claim on several occasions.  Records received in support 
of his claim show that he continued to receive psychiatric 
treatment for various diagnoses, including schizophrenia, 
schizophreniform psychosis, schizotypal personality, and 
schizoaffective disorder.
On November 13, 1989, the RO received the appellant's most 
recent request to reopen his claim of service connection for 
schizophrenia.  In support of his claim, the appellant 
submitted VA clinical records showing continued treatment for 
schizoaffective disorder, including a February 1989 
hospitalization summary.  Also submitted were private 
clinical records showing that in November 1970, approximately 
six months after his separation from his first period of 
active service, he was hospitalized and diagnosed as having 
paranoid schizophrenia.  

In a January 1990 letter, the appellant's VA treating 
psychiatrist indicated that she had reviewed the appellant's 
complete records and had concluded that the appellant's 
severe, disabling schizophrenic illness began during his 
first period of service.  

In an October 1990 rating decision, the RO granted service 
connection for schizophrenia.  The RO indicated that 
"[b]ased on the veteran's reopened claim received 11-13-89, 
effective date for grant of service connection is 2-8-89, 
date of hospital admission to the VA Medical Center, 
Minneapolis.  The RO assigned a temporary total rating from 
February 8, 1989, and a 50 percent rating from November 1, 
1989.  

The appellant appealed the initial 50 percent rating assigned 
by the RO, but did not indicate disagreement with the 
effective date assigned.  See Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006) (holding that once a rating decision awarding 
service connection and assigning an effective date has become 
final, a claimant's only recourse for an earlier effective 
date is to have the final decision revised on the grounds of 
CUE).  Following an October 1992 Board remand, in a June 1993 
rating decision, the RO granted a 100 percent disability 
rating from February 8, 1989.  

In April 2007, the appellant requested an earlier effective 
date for the award of service connection for schizophrenia.  
He indicated that it was his belief that VA should have begun 
paying compensation for his service-connected psychiatric 
disability from the date of his discharge from active duty.  

In a May 2007 rating decision, the RO concluded that an 
effective date prior to February 8, 1989, was not warranted.  
The appellant initiated an appeal of the RO's determination.  
In the July 2007 Statement of the Case, the RO concluded that 
the October 1990 rating decision which granted service 
connection for schizophrenia effective February 8, 1989, was 
clearly and unmistakably erroneous.  The RO explained that 
under applicable regulation, the effective date should have 
been no earlier than November 13, 1989, the date of receipt 
of the appellant's request to reopen.  The appellant 
perfected an appeal of the RO's decision in September 2007.

In connection with his appeal, in June 2008, the appellant 
testified at a Board hearing held at the RO.  At the hearing, 
the appellant's attorney clarified the basis for the appeal.  
He argued the February 1979 rating decision severing service 
connection had been clearly and unmistakably erroneous and 
that an earlier effective date was warranted on that basis.  
Specifically, he argued that the evidence of record at that 
time did not clearly and unmistakably show that the 
appellant's schizophrenia existed prior to service and was 
not aggravated by service, so as to rebut the presumption of 
soundness.


Applicable Law

Under 38 C.F.R. § 3.105(a) (2008), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VAOPGCPREC 
12-95 (May 10, 1995), 60 Fed. Reg. 43,186 (1995). 

In that regard, the law in effect at the time of the February 
1979 rating decision severing service connection for 
schizophrenia provided as follows:

Previous determinations on which an action was 
predicated, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, and other issues 
will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or 
amended...  

38 C.F.R. § 3.105(a) (1978).  

[S]ervice connection will be severed only where 
evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government) ... When severance of service 
connection is considered warranted, a rating 
proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will 
be notified at his or her latest address of record 
of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that 
service connection should be maintained.  If 
additional evidence is not received within that 
period, rating action will be taken and the award 
will be discontinued effective the last day of the 
month in which the 60-day period expired.  

38 C.F.R. § 3.105(d) (2978).

At the time of the February 1979 rating decision, the 
criteria for basic entitlement to benefits, the presumption 
of soundness at induction, and the presumption of aggravation 
for a preexisting condition were found in 38 C.F.R. §§ 3.303, 
3.304, and 3.306.  

General.  Service connection connotes many factors 
but basically it means that the facts, shown by the 
evidence, establish that a particular injury or 
disease resulting in disability was incurred 
coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  
Each disabling condition shown by the service 
records must be considered on the basis of the 
places, types and circumstances of the individual's 
active service period, as shown by service records, 
the official history of each organization in which 
he served, his medical records and all pertinent 
and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the 
policy of the Veterans Administration to


administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.

38 C.F.R. § 3.303(a) (1978).

Chronicity and continuity. With chronic disease 
shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of 
the same chronic disease at any later date, however 
remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in 
service will permit service connection of 
arthritis, disease of the heart, nephritis, or 
pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the 
showing of chronic disease in service there is 
required a combination of manifestations sufficient 
to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is 
required only where the condition noted during 
service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after 
discharge is required to support the claim. 

38 C.F.R. § 3.303(a) (1978).

Preservice disabilities noted in service.  There 
are medical principles so universally recognized as 
to constitute fact (clear and unmistakable proof), 
and when in accordance with these principles 
existence of a disability prior to service is 
established, no additional or confirmatory evidence 
is necessary.  Consequently with notation or 
discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced 
or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or 
tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service 
the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease 
could not have originated in so short a period will 
establish pre-service existence thereof....

38 C.F.R. § 3.303(c) (codified on February 24, 1961).

Presumption of soundness.  The veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service, except 
as to defects, infirmities or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are 
recorded in examination reports are to be 
considered as noted.  

38 C.F.R. § 3.304(b) (1978).

History of preservice existence of conditions 
recorded at the time of the examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury 
or disease or residuals thereof.  

38 C.F.R. § 3.304(b)(1) (1978).

History conforming to accepted medical principles 
should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative 
value consistent with accepted medical and 
evidentiary principles in relation to value 
consistent with accepted medical evidence relating 
to incurrence, symptoms, and course of the injury 
or disease, including official and other records 
made prior to, during or subsequent to service, 
together with all other lay and medical evidence 
concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

38 C.F.R. § 3.304(b)(2) (1978).

General.  A preexisting injury or disease will be 
considered to have been aggravated by active 
military, naval, or air service, where there is an 
increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the 
disease.  

38 C.F.R. § 3.306(a) (1978).

War service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice 
disability underwent an increase in severity during 
service.  This includes medical facts and 
principles which may be considered to determine 
whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in 
severity during service on the basis of all the 
evidence of record pertaining to the manifestations 
of the disability prior to, during, and subsequent 
to service.  

38 C.F.R. § 3.306(b) (1978).


Analysis

The appellant seeks an effective date earlier than November 
13, 1989, for the award of service connection for 
schizophrenia, arguing that a February 1979 rating decision 
severing service connection for schizophrenia was clearly and 
unmistakably erroneous.  

As discussed above, in the February 1979 rating decision at 
issue, the RO, after reviewing the evidence then of record, 
severed service connection for schizophrenia, finding that 
the original award of service connection for that disability 
had been clearly and unmistakably erroneous.  See Stallworth 
v. Nicholson, 20 Vet. App. 482, 488 (2006) (recognizing that 
"a severance decision focuses not on whether the original 
decision was clearly erroneous but on whether the current 
evidence established that service connection is clearly 
erroneous.").  

Because the appellant did not appeal the February 1979 rating 
decision severing service connection for schizophrenia, it is 
final.  In an attempt to overcome the finality of that 
decision, the appellant now submits a request to revise the 
February 1979 rating decision on grounds that it was clearly 
and unmistakably erroneous in severing service connection for 
schizophrenia.  

In adjudicating this appeal, therefore, the Board must 
determine whether the appellant has demonstrated that (1) 
either the correct facts, as they were known at the time, 
were not before the RO or that the law in effect in February 
1979 was incorrectly applied, and that (2) the error was 
undebatable, and of the sort which, had it not been made, 
would have manifestly changed the outcome of the decision.  
Grover v. West, 12 Vet. App. 109, 112 (1999).

As a preliminary matter, the Board notes that the RO followed 
the procedural safeguards set forth at 38 C.F.R. § 3.105(d) 
in severing service connection.  As discussed above, the RO 
prepared a rating proposing severance setting forth the facts 
and the reasons for its decision.  The RO then notified the 
appellant of its proposal and offered him the opportunity to 
respond.  As set forth above, the appellant failed to respond 
and the RO effectuated the proposed severance in the February 
1979 rating decision.  Based on the foregoing, the Board 
finds that the procedural requirements of section 3.105(d) 
were met.  The appellant does not contend otherwise.  

Rather, the appellant, through his attorney, essentially 
argues that the February 1979 rating decision severing 
service connection for schizophrenia was clearly and 
unmistakably erroneous in failing to consider the 
presumptions of soundness and aggravation.  After carefully 
considering the evidence of record in light of the applicable 
law, the Board agrees.  Specifically, the Board concludes 
that the RO failed to apply the presumptions of soundness and 
aggravation and that such failure was outcome determinative.  

First, the Board notes that although the appellant's May 1969 
military enlistment medical examination was entirely negative 
for notations of a psychiatric disability, the RO failed to 
acknowledge this fact.  Indeed, the RO's February 1979 rating 
decision did not explicitly cite the provision of law 
regarding the presumption of soundness, nor did it otherwise 
explicitly find that schizophrenia clearly and unmistakably 
pre-existed active duty, the specific standard by which the 
presumption of soundness must be rebutted.  

Even assuming arguendo that the appellant's schizophrenia had 
preexisted his active duty, the Board finds that the RO 
further failed to consider and apply the presumption of 
aggravation.  Indeed, the RO specifically concluded that 
there was "no evidence" of aggravation during service, 
despite service treatment records showing that the appellant 
was repeatedly treated for severe psychotic symptoms.  

The Board finds that the RO's failure to consider these 
applicable legal presumptions manifestly changed the outcome 
of the decision.  See 38 C.F.R. § 20.1403(c); see Fugo, 6 
Vet. App. at 44 (failure to address a specific regulatory 
provision involves harmless error unless it is shown that the 
outcome would have been " manifestly different").  

With respect to the presumption of soundness, the Board finds 
that there was an insufficient basis upon which to conclude 
that the presumption of soundness had been clearly and 
unmistakably rebutted.  First, the evidence before the RO in 
November 1979 included the lengthy, detailed Medical Board 
report in which a panel of military psychiatrists unanimously 
concluded that the appellant's schizophrenia did not exist 
prior to service.  The only evidence which contradicted this 
was the cover sheet noting that a Physical Evaluation Board 
had concluded that the appellant's schizophrenia had existed 
prior to entry.  The Board is therefore obviously unable to 
conclude that the appellant's schizophrenia undebatably 
preexisted service.  In other words, the Physical Evaluation 
Board cover sheet, standing alone, clearly does not rise to 
the level needed to meet the standards of clear and 
unmistakable evidence that the schizophrenia preexisted 
service.

The Board further finds that the RO's conclusion that there 
was "no evidence of any permanent aggravation of the 
condition existing prior to service while the appellant was 
on active duty" is clearly and unmistakably erroneous.  As 
noted, the appellant's schizophrenia was inarguably severely 
symptomatic during service, requiring lengthy periods of 
treatment and hospitalization.  Given the evidence of severe 
psychiatric symptomatology during service, the Board finds 
that the RO's conclusion that there was "no evidence" of 
aggravation was clearly and unmistakably erroneous.  As 
noted, the applicable standard was clear and unmistakable 
evidence that the pre-existing disability was not aggravated 
during service.  

In summary, based on this evidence, the Board finds that the 
RO's February 1979 rating decision incorrectly applied the 
statutory provisions relative to the presumptions of 
soundness and aggravation extant at that time by finding that 
the appellant's schizophrenia both preexisted service and was 
not aggravated by service.  But for these errors, the outcome 
would have been manifestly different.  That is to say, had 
the statutory provisions been applied correctly, service 
connection would have remained in effect and not been 
severed.  As such, the appellant's application to revise the 
February 1979 rating decision based on clear and unmistakable 
error is granted.  

Under 38 C.F.R. § 3.105(a), where clear and unmistakable 
error in a prior decision is established, a reversal of the 
decision is warranted; such reversal has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002).  In other 
words, reversal of the February 1979 rating decision severing 
service connection for schizophrenia on the basis of CUE 
results in reinstatement of service connection from March 29, 
1979, the day following the date of the appellant's 
separation from active service.  


ORDER

The application to revise the February 1979 rating decision 
severing service connection for schizophrenia based on clear 
and unmistakable error is granted; an effective date of March 
29, 1979, for the award of service connection for 
schizophrenia is therefore established.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


